Citation Nr: 1103586	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-08 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder. 

2.  Entitlement to service connection for a right foot disorder. 

3.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from October 1976 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which granted service connection for tinnitus, 
residuals of an avulsion fracture of the left foot "(claimed as 
gout)", and kidney stones but denied service connection for 
disorders of the right shoulder, right foot, and left knee all 
"(claimed as gout)."  

The Veteran's notice of disagreement (NOD) addressed the 
disorders for which service connection was denied and the initial 
assignment of a noncompensable rating for kidney stones.  
However, after the March 2009 statement of the case (SOC), the 
Veteran's substantive appeal (via VA Form 9) limited the appeal 
to only the disabilities for which service connection was 
claimed.

The Veteran was scheduled to attend an RO hearing in June 2009, 
but he cancelled that hearing.  


FINDINGS OF FACT

1.  A chronic right shoulder disorder is not shown. 

2.  A right foot disorder is not shown.  

3.  A left knee disorder of service origin is not shown.  


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or aggravated 
during active service nor may arthritis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2010).  

2.  A right foot disorder was not incurred in or aggravated 
during active service nor may arthritis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2010).  

3.  A left knee disorder was not incurred in or aggravated during 
active service nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants 
in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice requirements apply to all five 
elements of a service connection claim which are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The RO provided the Veteran with pre-adjudication VCAA notice by 
letter, dated in August 2007.  He was informed that VA would 
obtain VA records and records of other Federal agencies, and that 
private medical records could be submitted or VA could be 
authorized to obtain such records.   He was notified of the 
evidence needed to substantiate a claim of service connection, 
namely, evidence of an injury, disease, or event causing an 
injury or disease during service; evidence of current disability; 
and evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease during 
service.  He was also informed of how VA determined effective 
dates and disability ratings, in accordance with the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, Vet. App. 112 
(2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claim.  The Veteran was afforded the opportunity to testify at a 
personal hearing at the RO but he cancelled that hearing.  His 
service treatment records (STRs) and VA treatment records have 
been obtained and are on file.  Likewise, he has submitted 
private clinical records, pertaining to left knee arthroscopic 
surgery in January 2005 at the Fayetteville Ambulatory Surgery 
Center.  Also, postservice treatment records from a military 
medical facility have been obtained and are on file.  

The Veteran was also afforded a VA examination, in November 2007, 
to determine whether there is a nexus between any current 
disability of the right shoulder, right foot, and left knee with 
his military service. 

The Veteran has not identified any additional evidence as being 
available for consideration in his appeal.  As there is no 
indication that the Veteran was unaware of what was needed for 
claim substantiation nor any indication of the existence of 
additional evidence for claim substantiation, the Board concludes 
that there has been full VCAA compliance.  

Background

The August 1976 examination for service enlistment was negative, 
as was an adjunct medical history questionnaire.  

A November 1978 X-ray of the Veteran's right foot, to rule out a 
stress fracture of his right 5th metatarsal, was negative.  

An October 1984 examination for re-enlistment was negative, as 
was an adjunct medical history questionnaire.  

The Veteran was treated in September 1992 for an inversion injury 
of the right ankle. He had no prior right ankle problems.  He was 
treated conservatively.  On examination active range of motion of 
the right ankle was within normal limits with minimal discomfort 
in eversion.  There was mild swelling of the lateral aspect of 
the ankle and sensation was intact.  X-rays were "non-
contributory."  The assessment was a right ankle inversion 
sprain.  When seen twelve (12) days later his condition was 
improving. 

X-rays of the Veteran's cervical spine in December 1994 and 
February 1995 revealed no abnormality.  In March 1995 he 
complained of pain in each shoulder but most of his symptoms were 
in his left shoulder.  The assessment was shoulder pain of 
questionable etiology.  An August 1995 MRI of the cervical spine 
was normal.  

On the July 1996 examination for service separation no 
abnormality was found.  In an adjunct medical history 
questionnaire the Veteran reported that he had swollen or pain 
joints after running more than 3 miles.  He had cramps in his 
legs after running 4 or more miles.  As to a painful or trick 
shoulder, he had pain and discomfort in the left shoulder.  His 
left knee sometimes gave out on him and he had cramps in both 
feet at night.  

Postservice treatment records from the Womack Army Medical Center 
show that in March 2000 the Veteran was seen for right foot pain.  
It was noted that he possibly had gout.  In October 2001 he had 
right foot pain, and a history of gout.  Although he denied an 
injury, after an examination the assessment was a right foot 
contusion, and a stress fracture was to be ruled out.  He had 
left knee pain in March 2002 and denied any prior knee injury but 
admitted having a history of gout. In April 2002 the assessment 
was a tear of the horn of a meniscus in the left knee.  In June 
2003 he was seen for gout in his right great toe.  He reported 
that gout had been diagnosed 10 days ago.  

A February 2004 report of an orthopedic consultation from the 
Cape Fear Orthopedic Clinic reveals that the Veteran had a 2 year 
history of left knee pain with progressive swelling, pain, 
inability to squat, and pain when arising from a seated position.  
These symptoms were associated with some weakness in the leg.  He 
had had gout in his big toe and left ankle, for which he took 
Indocin.  On examination he had mild left knee joint effusion.  A 
September 2003 MRI had revealed moderate joint effusion and what 
appeared to be a tear in the posterior horn of the lateral 
meniscus.  He had degenerative changes in the posterior horn of 
the medial meniscus as well as a stable Baker's cyst and a small 
medial condyle osteochondral lesion.  X-rays revealed osteopenia 
throughout the knee, consistent with gouty symptoms.  

Postservice treatment records from the Womack Army Medical Center 
show that in February 2005 the Veteran had had chronic knee pain 
for 2 years.  Comparison of a February 2002 MRI with a September 
2003 MRI revealed that a Baker's cyst appeared stable but there 
was chronic knee joint effusion and a new finding of a small 
medial condyle osteochondral lesion.  In December 2005 it was 
noted that gout had been found in his left knee at the time of 
earlier surgery and that he had had an attack of gout in his left 
knee.  In November 2006 he reported that he had been taking 
medication for a history of gout in his right ankle.  In 2006 and 
2007 he had localized knee pain (but the record did not specify 
which knee).  In May 2007 he had posterior neck and shoulder pain 
with occasional pain down the right arm.  The assessment was a 
neck strain.  

A November 2005 report of arthroscopic left knee surgery from the 
Fayetteville Ambulatory Surgery Center shows that the Veteran had 
arthroscopic removal of multiple gouty tophi.  He had a history 
of suspected gout and had had recurrent effusions, and was also 
beginning to have mechanical symptoms of catching along the 
lateral side of the left knee.  An MRI suggested a tear in the 
lateral meniscus with a Baker's cyst.  There had been no response 
to conservative treatment, including medications such as anti-
inflammatory medication, strengthening exercises, and lifestyle 
changes.  Gouty material was found in the left knee.  

When the Veteran was accorded a VA orthopedic examination in 
November 2007, it was noted that the Veteran's medical records 
and claim file were reviewed.  The Veteran reported having gout 
in both feet, mostly in the left foot but that he had had attacks 
in his right foot as well.  He related having two attacks of gout 
during military service.  He had had no complaints of knee 
problems during military service and had started having problems 
with his knee 7 years ago.  He also related that he had performed 
physical training during service and had injured his right 
shoulder; and after a nerve conduction test, he had been told 
that there was nerve damage.  He was currently in a walking cast 
due to a motorcycle accident, and thus his current limitations as 
to standing and walking were due to the casting and not due to 
his knee or shoulders.  X-rays of his right shoulder and left 
knee were unremarkable for his age.  

There was no pathology to render a diagnosis of gouty arthritis 
of the foot or right shoulder.  In summary it was reported that 
he had no diagnosed left knee disability, right shoulder 
disability, or foot disability.  

Copies of E-mails in the claim file reflect that the physician 
that conducted the November 2007 VA examination indicated that 
the Veteran did not have gout today.  


Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  A showing of 
inservice chronic disease requires evidence of (1) a sufficient 
combination of manifestations for disease identification, and (2) 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  A showing of continuity of 
symptoms is not required when disease identity is established but 
is required when inservice chronicity is not adequately supported 
or when an inservice diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  However, not every manifestation 
of joint pain, in service will permit service connection for 
arthritis, first shown as a clear-cut clinical entity at some 
later date.  38 C.F.R. § 3.303(b).  

Certain conditions, such as arthritis, will be presumed to have 
been incurred in service if manifested to a compensable degree 
within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If 
some of these elements cannot be established, a veteran can 
instead establish continuity of symptomatology. 38 C.F.R. 
§ 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology requires a show "(1) that 
a condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present disability 
and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of, or 
permanently aggravated by, an already service-connected 
condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) 
evidence of a current disability; (2) a service-connected 
disability; and (3) evidence establishing a nexus between the 
service-connected disability and the claimed disability.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

The evidence reflects that while the Veteran sustained some 
injuries in service, a chronic disorder of the right shoulder, 
right foot, and left knee is shown to be the result thereof.  
Rather, X-rays after a 1978 right foot injury ruled out a stress 
fracture and X-rays in 1992 found no abnormality after a right 
ankle injury. 

While the Veteran did relate complaints pertaining to his 
shoulders, feet, and knees on a medical history questionnaire at 
service separation, there is no indication on the separation 
examination of shoulder, foot or knee problems. 

Rather, the earliest clinical evidence, either by way of x-ray 
evidence or clinical findings, of disability of the right 
shoulder, right foot, and left knee is many years after active 
service.  In 2000 he had a contusion of the right foot and the 
earliest findings of intra-joint pathology of the left knee are 
in 2002 which is consistent with the 2004 clinical history of 
having only a 2 year history of left knee pain.  The only medical 
opinion addressing whether the Veteran has the claimed 
disabilities was negative.  While it is clear that he does, in 
fact, have disability of the left knee, this is otherwise shown 
to be of postservice origin.  

While continuity of care or treatment is not a requirement for a 
grant of service connection, service connection may be 
established if there is evidence of continuity of symptomatology.  
Here, the only evidence linking the claimed disabilities to 
military service is the Veteran's belated statements of having 
had continuous symptoms.  

In this case, the Veteran does not dispute that he did not seek 
or receive treatment for pain or other symptoms of the affected 
joint for a number of years after military service.  Equally 
significant is that while injuries during service could possibly 
cause traumatic arthritis of the affected joints, there is 
virtually no radiological evidence that the Veteran has traumatic 
arthritis of these joints.  The Veteran is simply not competent 
to render a medical opinion that any current arthritis is due to 
trauma in the absence of radiological evidence of traumatic 
arthritis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Also, it is neither shown nor contended that there is any 
relationship between the Veteran's service-connected residuals of 
an avulsion fracture of the left foo and the disabilities 
addressed herein.  

Accordingly, service connection for disorders of the right 
shoulder, right foot, and left knee is not warranted.  

For the reasons expressed, the preponderance of the evidence is 
against the claims for service connection for disorders of the 
right shoulder, right foot, and left knee and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a right shoulder disorder, a right foot 
disorder, and a left knee disorder is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


